Name: 79/913/EEC: Commission Decision of 18 October 1979 on the reform of agricultural structures in Belgium pursuant to Directive 72/159/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  Europe;  economic policy;  agricultural structures and production
 Date Published: 1979-11-09

 Avis juridique important|31979D091379/913/EEC: Commission Decision of 18 October 1979 on the reform of agricultural structures in Belgium pursuant to Directive 72/159/EEC (Only the French and Dutch texts are authentic) Official Journal L 280 , 09/11/1979 P. 0038 - 0038COMMISSION DECISION of 18 October 1979 on the reform of agricultural structures in Belgium pursuant to Directive 72/159/EEC (Only the Dutch and French texts are authentic) (79/913/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directive 76/837/EEC (2), and in particular Article 18 (3) thereof, Whereas on 27 August 1979 the Belgian Government, pursuant to Article 17 (4) of Directive 72/159/EEC, notified a ministerial decree of 13 April 1979 on the modernization of farms specifying comparable income, rate of income growth and average rate of interest on investments in Belgium for 1979; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned ministerial decree, the existing provisions for the implementation in Belgium of the Directive, continue to satisfy the conditions for financial contribution by the Community to the common measure within the meaning of Article 15 of Directive 72/159/EEC; Whereas the provisions of the ministerial decree specifying the comparable income, rate of income growth and average interest rates on Belgian investments for 1979 correspond to the objectives of Article 4 of Directive 72/159/EEC; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive 72/159/EEC notified by the Belgian Government on 16 July 1974 as now applicable in the light of the ministerial decree of 13 April 1979 on the modernization of farms notified on 27 August 1979, continue to satisfy the conditions for financial contribution by the Community to the common measure within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 18 October 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19.